Citation Nr: 0511395	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  99-01 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Reiter's syndrome. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that rating, the RO denied entitlement to 
service connection for Reiter's syndrome and for bronchitis; 
also, the RO did not reopen the previously denied claim for 
service connection for ankylosing spondylitis.  

In August 2003, the Board reopened and granted the claim for 
service connection for ankylosing spondylitis and remanded 
the claims for compensation for Reiter's syndrome and 
bronchitis in order to obtain examinations and nexus 
opinions.  In its current status, the case returns to the 
Board following completion of the development made pursuant 
to its August 2003 remand.  Over the intervening period the 
RO issued rating decisions in November 2003 and February 2005 
that reflect grants of entitlement to service connection for 
ankylosing spondylitis and chronic bronchitis, respectively.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have Reiter's syndrome related to 
injury, disease or event noted during his military service.  




CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by the 
veteran's military service; nor may the presence of Reiter's 
syndrome be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
arthritis is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Board has considered all relevant evidence contained in 
the veteran's claims folder, including service medical 
records, postservice private treatment records, reports of VA 
evaluation, excerpts from medical texts and numerous 
statements from the veteran's family, employers, friends and 
neighbors.  Based on this review, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for Reiter's syndrome.  

The veteran believes that symptoms for which he received 
treatment in service represented Reiter's syndrome.  He 
argued that the condition was misdiagnosed while he was in 
service.  He reports that while in service, he stepped on a 
rusty drain and sustained a puncture wound of the left great 
toe.  As a consequence, he developed bacterial and fungal 
infections that he believes caused him to develop Reiter's 
syndrome.  

The veteran's claim for service connection is not sustainable 
because the evidence of record does not satisfy two important 
elements of service connection-evidence of injury or disease 
in service and evidence of current disability.  The veteran's 
service medical records do not show any diagnosis of Reiter's 
syndrome in service, and currently the veteran clinical 
record does not reveal a definitive diagnosis of Reiter's 
syndrome.  The reports of January 1999 and November 2004 VA 
examinations ruled out the presence of Reiter's syndrome, 
associating the veteran's current complaints with ankylosing 
spondylitis.  Specifically, the November 2004 report shows 
that the examiner, after reviewing the veteran's claims 
folder, found that no definitive diagnosis of Reiter's 
syndrome had been made.  

The Board notes of record are reports of private treatment 
from 1979 that show that the veteran's constellation of 
symptoms were associated with some type of seronegative 
spondyloarthropathy.  These records mention Reiter's disease 
but do not indicate that condition was the appropriate 
diagnosis.  

An April 1984 private treatment report shows that the veteran 
stated that he believed he had Reiter's syndrome.  He 
reported that he had urethritis in 1963, but documents were 
not available because he was on shipboard.  He also reported 
skin infections.  The examiner noted that the veteran's 
condition was consistent with Reiter's syndrome.  
Nevertheless, no definitive diagnosis was reached based on a 
review of the clinical record and laboratory testing.  
Although this private opinion represents positive evidence in 
the veteran's case, the 1984 opinion is of less probative 
weight than the November 2004 VA opinion that was based on 
diagnostic testing and a review of the entire clinical 
record.  

The veteran's statements with respect to the inservice origin 
of Reiter's syndrome have been considered.  But, generally, 
laypersons cannot provide medical evidence because they lack 
the competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran does not allege, and 
the record does not disclose that he is a medical 
professional.  Consequently, his statements regarding the 
medical causation and diagnosis are not probative.  Id.  

In summary, the presence of Reiter's syndrome is not shown by 
competent medical evidence either in service or currently.  
In the absence of evidence of current disability, the 
evidence of record does not support a claim for service 
connection for Reiter's syndrome.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The doctrine of benefit of the doubt requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 2002).  
In this case, the positive and negative evidence is not in 
relative equipoise with respect to the claim for service 
connection a Reiter's syndrome.  Therefore, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for Reiter's syndrome is 
denied.



The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA-related duties 
in a February 2004.  The RO afforded the veteran details 
about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for higher ratings.  Also the RO stated specifically 
that the veteran was to submit all evidence in his 
possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing are harmless in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports private medical 
treatment and obtained VA medical examinations.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the veteran is not be prejudiced by the Board's proceeding to 
the merits of the claim. 


ORDER

Service connection for Reiter's syndrome is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


